            Case 12-11564-CSS        Doc 4189   Filed 07/21/21   Page 1 of 1




                   IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE DISTRICT OF DELAWARE


In re:                                              Chapter 11

ASHINC Corporation, et al.,                         Case No. 12-11564 (CSS)
                                                    (Jointly Administered)
                   Debtors.


                                   NOTICE OF SERVICE

       PLEASE TAKE NOTICE THAT on July 19, 2021, counsel to Yucaipa American
Alliance Fund I, L.P. and Yucaipa American Alliance (Parallel) Fund I, L.P. (collectively,
“Yucaipa”) served a copy of the documents responsive to the Document Requests set forth on
Schedule A to the Order Granting Motion of the Chapter 11 Trustee for an Order Pursuant to
Bankruptcy Rule 2004 Authorizing the Taking of Document Discovery and Deposition Testimony
from Yucaipa [Docket No. 4184] via email on the individuals set forth below.

Catherine E. Youngman, Esq.                     Douglas J. Pepe, Esq.
Fox Rothschild LLP                              Gila S. Singer, Esq.
49 Market Street                                Joseph Hage Aaronson LLC
Morristown, NJ 07960                            485 Lexington Avenue, 30th Floor
cyoungman@foxrothschild.com                     New York, NY 10017
(Litigation Trustee)                            dpepe@jha.com
                                                (Litigation Trustee)
Seth A. Niederman, Esq.
Fox Rothschild LLP                              Jeffrey H. Zaiger, Esq.
Citizens Bank Center                            Zaiger LLC
919 N. Market Street, Suite 1600                432 Park Avenue, Suite 19ª
Wilmington, DE 19801                            New York, NY 10022
sniederman@foxrothschild.com                    jzaiger@zaigerllc.com
(Litigation Trustee)                            (Litigation Trustee)




                                         /s/ Peter J. Keane
                                         Peter J. Keane (Bar No. 5503)
